Citation Nr: 1216562	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  99-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure or as secondary to the service-connected diabetes mellitus.   

2.  Entitlement to service connection for claimed numbness in the arms, to include as secondary to the service-connected diabetes mellitus. 

3.  Entitlement to service connection for a claimed heart disorder, to include as due to Agent Orange exposure. 

4.  Entitlement to service connection for claimed hypertension. 

5.  Entitlement to service connection for a claimed back disorder. 

6.  Whether new and material evidence has been submitted to reopen the claim of service connection for residuals of dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to June 1974 and had service in the Republic of Vietnam. 

This case initially came to the Board of Veterans' Appeals  (Board) on appeal from a February 1999 rating decision issued by the RO. 

In a July 2003 decision, the Board decided that new and material evidence had not been submitted to reopen the claim of service connection for peripheral neuropathy, for residuals of dental trauma and for a prostate disorder and denied the Veteran's claim of service connection for a heart disorder and hypertension.  

The remaining claims of service connection for a back disorder and a disability manifested by numbness of the arms were remanded to the RO for additional development of the record at that time. 

The United States Court of Appeals for Veterans Claims (Court) subsequently granted a Joint Motion of the Parties to vacate the July 2003 decision and remand the case to the Board for further action. 

In a November 2005 decision, the Board reopened the claim of service connection for peripheral neuropathy and remanded the reopened claim, as well as the other matters remaining on appeal to the RO for additional development. 

In a May 2007 rating decision, the RO granted service connection and assigned a 20 percent rating  for diabetes mellitus associated with herbicide exposure, effective on December 8, 2004.

Then, in a May 2010 decision, the Board granted service connection for a prostate disorder and remanded the other matters for further action.   

In a January 2011 rating decision, the RO implemented the grant of service connection for a prostate disability and assigned a 10 percent rating effective on January 8, 1999.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All the remaining issues including the now-reopened claim of service connection for the residuals of dental trauma are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a November 1995 decision, the RO denied the claim of service connection for a dental disability.  

2.  The evidence associated with the record since November 1995 is neither cumulative in nature nor redundant of the evidence previously addressed by the RO and so significant that it must be considered to fairly decide the merits of the claim.  

.

CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for the residuals of dental trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  

Here, the duty to notify was satisfied by way of numerous letters sent to the Veteran, including letters dated December 2005, March 2009, August 2010, January 2011, February 2011, July 2011, August 2011, and December 2011, as well as numerous prior remands.  These letters informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  

The VA has also done everything reasonably possible to assist the Veteran with respect to this claim for benefits, such as obtaining VA medical records.  Consequently, the Board finds that the duty to notify and assist has been satisfied, as to the issues on appeal.

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA will not be undertaken at this time.

In a November 1995 decision, the RO denied the Veteran's claim of service connection (for treatment) for a dental disability, noting that the Veteran's service medical records did not show dental trauma in service.  Although notified of this decision, the Veteran did not file a timely appeal.  See 38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).

The Board notes that 38 C.F.R. § 3.156(a) was revised during the course of this appeal,  however, this revised version is only applicable to claims filed on or after August 29, 2001.  The application to reopen the claim was received prior to that date, and therefore the version of 38 C.F.R. § 3.156(a) prior to August 29, 2001 is for application.

Final decisions are not subject to revision on the same factual basis.  If, however, "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. § 5108 (West 2002).

"New and material" evidence is evidence not previously submitted, not cumulative or redundant, and which by itself, or along with evidence previously submitted, is so significant that it must be considered to fairly decide the merits of the claim.  38 C.F.R. § 3.156 (a) (2001).  In determining whether evidence is new and material, the credibility of the new evidence, including lay assertion  is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 1999, the Veteran applied to reopen his claim of service connection for the residuals of dental trauma.

On review, the Board finds that new and material evidence has been submitted to reopen the previously denied claim.  The evidence, added since the last final denial, includes the Veteran's lay statements that tend to show that he suffered the loss of teeth due to trauma during service.   

The Veteran did specifically report that he received dental treatment in 1956 at US Marine Corp site in Little Creek, VA, and/or Fort Devens.  However, after extensive repeated searches, the RO was unable to find any record of such treatment.  

With respect to the Veteran's own statements, the Board finds that he is competent to provide his observations as to the nature of the injury to the teeth and to attest to their removal and the reasons therefor.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran's lay assertions are deemed to be "new and material evidence" and serve to reopen the claim. See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156. 

Therefore, on this record, new and material evidence has been submitted to reopen claim of service connection for residuals of dental trauma.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for the residuals of dental trauma, the appeal to this extent is allowed subject to further action as discussed hereinbelow.



REMAND

As to the Veteran's claims of service connection for peripheral neuropathy, numbness of the arms, a heart disorder, hypertension and a back disorder, the Board notes that the Veteran has failed to report for scheduled examinations without explanation in the recent past.  From the record, he may now be precluded from attending VA examinations due to physical or mental incapacity.  

In addition, on review of the record, the Veteran apparently has not responded to letters sent to him by the RO.  A returned letter sent to the Veteran by the Board in March 2012 indicates that the Veteran may have a new address that is not shown in the file. 

Hence, given these circumstances, further action is required to contact the Veteran in order to attempt to obtain any outstanding evidence that may be available.    

Further , in light of recent changes in the regulations pertaining to Agent Orange exposure, the RO must address the claim of service connection for a heart disorder in terms of the Veteran's presumed Agent Orange exposure based on his service in the Republic of Vietnam.  

The claims of service connection for peripheral neuropathy and numbness of the arms also must be addressed on the basis of secondary service connection as due to the service-connected diabetes mellitus.    

Finally, to the extent that the claim of service connection for the residuals of dental trauma is now deemed to be reopened, the Veteran must be afforded an opportunity to submit all indicated evidence needed to support the reopened claim.   

Accordingly, these matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO first should take appropriate steps to attempt to contact the Veteran in order to request that he provide the name and address of any VA or non-VA health care provider who has treated him for the claimed residuals of dental trauma, peripheral neuropathy, numbness of the arms, heart disorder, hypertension and back disorder since 2009.  Based on the response to this request, the RO should attempt to obtain copies of all outstanding records from any identified treatment source and associate then with the claims folder.   

The RO in this regard should take appropriate steps to notify the Veteran about the evidence that he needs to provide to support his various claims, including the reopened claim of service connection for the residuals of dental trauma, and to assist him in obtaining such evidence to the extent indicated.  

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).    

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


